Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1 - 10 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a first support shaft and a second support shaft that are fixed to the mounting housing opposite to each other along one of diagonals of the mounting housing; and a third support shaft and a fourth support shaft that are fixed to the frame opposite to each other along another one of the diagonals of the mounting housing, wherein the mounting housing is formed by sequentially connecting a first frame plate, a second frame plate, a third frame plate, and a fourth frame plate; and wherein the image stabilization module comprises: a frame for accommodating the lens module; a movable frame for movably suspending the frame in the mounting housing; a first image stabilization coil fixed onto the first frame plate; a second image stabilization coil fixed onto the second frame plate; a first magnet fixed onto the frame relative to the first image stabilization coil; and a second magnet fixed onto the frame relative to the second image stabilization coil; wherein the movable frame has a first rotation hole, a second rotation hole, a third rotation hole, and a fourth rotation hole; and wherein the first support shaft is rotatably fit within the first rotation hole and the second support shaft is rotatably fit within the second rotation hole in such a manner that the movable frame is rotatable along the one of the diagonals of the mounting housing; and wherein the third support shaft is rotatably fit within the third rotation hole and the fourth support shaft is rotatably fit within the fourth rotation hole in such a manner that the frame is rotatable along the another one of the diagonals of the mounting housing; in combination with other elements of the claim.

Regarding claims 2 - 10, claims 2 – 10 are allowed as being dependent from allowed independent claim 1.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyamori (US PgPub No. 2010/0195206) teaches correcting image according to optical center.
ANDO (US PgPub No. 2014/0320962) teaches coil and magnet with frame and rotation.
Chien (US PgPub No. 2015/0211701) coil and magnet with frame and rotation.
Ante (US PgPub No. 2010/0026284) coil and magnet with frame and rotation.
SHIN (US PgPub No. 2010/0134887) coil and magnet with frame and rotation.
KU (US PgPub No. 2012/0140087) coil and magnet with frame and rotation.
Kaploun (US PgPub No. 2003/0201644) coil and magnet with frame and rotation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan
08/30/2022Primary Examiner, Art Unit 2696